              Case 2:20-cv-00797-TSZ Document 22 Filed 08/04/20 Page 1 of 3



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          JENNIFER STRELOW, DMD,
 8                              Plaintiff,
                                                         C20-797 TSZ
 9             v.
                                                         MINUTE ORDER SETTING
10        HARTFORD CASUALTY                              TRIAL DATE AND RELATED
          INSURANCE COMPANY,                             DATES
11
                                Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
     JURY TRIAL DATE                                            September 20, 2021
15 Length of Trial                                                            7 days
16 Deadline for joining additional parties                        September 4, 2020

17 Deadline for amending pleadings                               December 31, 2020

18 Disclosure of expert testimony under FRCP 26(a)(2)                  March 1, 2021

     All motions related to discovery must be filed by and
19
           noted on the motion calendar no later than the
           third Friday thereafter (see LCR 7(d))                       April 1, 2021
20
     Discovery completed by                                             May 7, 2021
21

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 1
                 Case 2:20-cv-00797-TSZ Document 22 Filed 08/04/20 Page 2 of 3



 1 All dispositive motions must be filed by                                      June 3, 2021
          and noted on the motion calendar no later than
 2        the fourth Friday thereafter (see LCR 7(d))

 3 All motions related to expert witnesses
   (e.g., Daubert motion) must be filed by                                      June 10, 2021
 4         and noted on the motion calendar no later
           than the third Friday thereafter (see LCR 7(d))
 5
   The parties shall engage in mediation pursuant to
 6         Local Civil Rule 39.1(c) on or before                                  July 2, 2021

     All motions in limine must be filed by                                  August 19, 2021
 7         and noted on the motion calendar no later than the
           Friday before the Pretrial Conference (see LCR 7(d)(4))
 8
     Agreed Pretrial Order due 1                                           September 3, 2021
 9
   Trial briefs, proposed voir dire questions, and
10        proposed jury instructions due                                   September 3, 2021

11 Pretrial Conference to be held at 1:30 p.m. on                         September 10, 2021

12        These dates are set at the direction of the Court after reviewing the joint status
   report and discovery plan submitted by the parties and holding a telephonic scheduling
13 conference on August 4, 2020. All other dates are specified in the Local Civil Rules.
   These are firm dates that can be changed only by order of the Court, not by agreement of
14 counsel or parties. The Court will alter these dates only upon good cause shown: failure
   to complete discovery within the time allowed is not recognized as good cause.
15        As required by LCR 37(a), all discovery matters are to be resolved by agreement if
   possible. Counsel are further directed to cooperate in preparing the final pretrial order in
16 the format required by LCR 16.1.

17        Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
18 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
19 blank, but the parties shall indicate the status of an exhibit’s authenticity and
   admissibility by placing an “X” in the appropriate column. Duplicate documents shall
20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 2
             Case 2:20-cv-00797-TSZ Document 22 Filed 08/04/20 Page 3 of 3



 1 not be listed twice: once a party has identified an exhibit in the pretrial order, any party
   may use it.
 2
           The original and one copy of the trial exhibits are to be delivered to the courtroom
 3 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
 4 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
 5 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
 6 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
 7 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
   the number 400.
 8
           Counsel must be prepared to begin trial on the date scheduled, but it should be
 9 understood that the trial might have to await the completion of other cases.
          Should this case settle, counsel shall notify Chambers at 206-370-8830 as soon as
10 possible.

11         The Clerk is directed to send a copy of this Minute Order to all counsel of record.

12         Dated this 4th day of August, 2020.

13
                                                      William M. McCool
14                                                    Clerk

15                                                    s/Karen Dews
                                                      Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER SETTING TRIAL DATE AND RELATED DATES - 3
